Citation Nr: 0115805	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip pain.

2.  Entitlement to service connection for left hip pain.

3.  Entitlement to an increased rating for residuals of a 
back injury, to include mild degenerative joint disease of 
L3-S1 facets and right lateral thigh numbness, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant filed a Notice of Disagreement as to a claim 
for an increased rating for post-traumatic stress disorder.  
An increased rating was assigned by a Decision Review Officer 
decision in April 2000.  The appellant indicated his 
satisfaction with the assigned evaluation in May 2000 and did 
not perfect an appeal.  Therefore, this issue has been 
withdrawn and is not before the Board. 


FINDING OF FACT

Residuals of a back injury, to include mild degenerative 
joint disease of L3-S1 facets and right lateral thigh 
numbness is currently manifested by a slight limitation of 
motion of the lumbar spine with pain at the extremes of 
motion.


CONCLUSION OF LAW

Residuals of a back injury, to include mild degenerative 
joint disease of L3-S1 facets and right lateral thigh 
numbness is no more than 20 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was initially established in January 1972 
for residuals of a back injury.  This appeal stems from a 
January 2000 rating decision that increased the evaluation 
for residuals of a back injury, to include mild degenerative 
joint disease of L3-S1 facets and right lateral thigh 
numbness from 10 percent to 20 percent.  

The appellant contends that a higher evaluation is warranted.  
He has chronic pain that radiates down both legs and this 
should qualify for a higher rating.  The examiner stated he 
would benefit from an epidural steroid injection.  The 
appellant has contended that the Board should consider his 
functional impairment due to pain and assign a higher 
evaluation.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for an increased rating.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  
Available service medical records had previously been 
obtained.  The appellant submitted recent private treatment 
records for back treatment.  A VA examination was conducted 
in April 1999 and a copy of the report and associated testing 
results were associated with the file.  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Unidentified private medical records for the period between 
December 1996 and September 1998 documented chiropractic 
adjustments and physical therapy for complaints of mid and 
low back pain and tightness.

A VA examination was conducted in August 1999.  The appellant 
reported low back pain with right lateral thigh region 
numbness since an inservice injury.  He had no bowel or 
bladder symptoms.  He was taking muscle relaxants and 
nonsteroidal medications currently.  He had some physical 
therapy that helped somewhat.  His back pain mainly occurred 
at the end of the day.  He denied any shooting pain down the 
back of his legs to his feet or any pain down past his knees.  
He was not using any assistive devices.  On physical 
examination his back exhibited 70 degrees of forward flexion 
and 20 degrees of backward extension with no significant pain 
at the extremes.  He had 15 degrees of lateral bending on 
either side with some mild pain at the extreme of lateral 
bending.  He had no tenderness along the midline of his 
lumbar spine or along the paraspinal musculature.  There was 
no spasm.  There were no postural abnormalities.  He had some 
subjective sensory deficits over the lateral portion and 
anterior portion of his right thigh consistent with the 
lateral femoral cutaneous nerve distribution.  Straight leg 
raising was negative bilaterally.  X-ray examination in July 
had shown some mild degenerative changes at L5-S1 and L4-L5.  
There were no other significant abnormalities.  Magnetic 
resonance imaging in February 1999 had revealed overall 
moderate spinal stenosis and some annular bulging at the 
lumbar level.  Base on the magnetic resonance imaging, it was 
possible that the lateral thigh numbness was caused by a 
neural encroachment at L2-3.  There was no specific weakness 
on examination.  The numbness might also be related to a 
lateral femoral cutaneous nerve palsy.  It would be difficult 
to tell whether this specific nerve was causing the symptoms.  
He might benefit diagnostically and therapeutically from an 
epidural type steroid injection, although he was not having 
significant pain the back or radicular pain to justify this 
at that time.  He was able to complete his activities of 
daily living without significant difficulty.

Residuals of a back injury, to include mild degenerative 
joint disease of L3-S1 facets and right lateral thigh 
numbness is rated under the criteria for limitation of motion 
of the lumbar spine.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent rating; moderate 
limitation of motion warrants a 20 percent rating; and slight 
limitation of motion warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5292 (2000).

The preponderance of the evidence is against a higher 
evaluation.  The objective medical evidence establishes that 
the limitation of motion in the lumbar spine imposed by his 
service connected condition is not severe.  The examiner's 
statement that the appellant might benefit from epidural 
therapy in the future but that he was not having pain that 
would justify the intervention now does not support a higher 
evaluation, as the evaluation is meant to compensate for 
current disability.  The Board has considered whether there 
is functional impairment due to residuals of a back injury, 
to include mild degenerative joint disease of L3-S1 facets 
and right lateral thigh numbness which would approximate 
severe limitation of motion in the lumbar spine, but the 
evidence does not demonstrate such a limitation.  The Court 
has established that the DeLuca provisions are applicable to 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Range of motion has not been shown to be limited to 
a severe extent on VA examination.  The appellant has 
complained of pain.  However, pain was only objectively 
demonstrated at the extreme of motion and did not limit 
motion to a severe degree.  He exhibited no postural 
abnormalities, he had no specific weakness.  Incoordination, 
lack or endurance or fatigability was not observed.  He was 
able to complete his activities of daily living according to 
the examiner, therefore objective functional impairment has 
not been identified.  The holding in DeLuca does not assist 
this appellant.  We conclude that the appellant's complaints 
are inconsistent with the objective findings and that the 
objective findings are more probative of the degree of the 
appellant's impairment.  


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  It does not appear that the RO in this case 
considered referral of this claim, and the Board agrees that 
referral was not necessary.  In this regard, the Board finds 
that the schedular criteria and currently assigned evaluation 
for residuals of a back injury, to include mild degenerative 
joint disease of L3-S1 facets and right lateral thigh 
numbness is adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a 20 percent evaluation is 
recognition of some interference with employment.  However, 
competent, objective evidence of marked inference with 
employment or frequent periods of hospitalization has not 
been shown.  The appellant has not identified any 
hospitalizations for his back disability.  Although he has 
contended that his back interferes with his work as a 
handyman, no competent examiner has described marked 
interference with employment due to his back disability.  
Furthermore, when interviewed by the examiner for a VA 
psychiatric examination in August 1999, the appellant 
reported that for the most part he was able to complete all 
of his jobs and stay on task.


ORDER

An increased rating for residuals of a back injury, to 
include mild degenerative joint disease of L3-S1 facets and 
right lateral thigh numbness is denied.


REMAND

Service connection claims.

The appellant has claimed service connection for right and 
left hip pain.  When the appellant filed a claim in November 
1998, he alleged that his service connected left knee 
disability caused limping.  This in turn caused him to put 
more weight on his right knee and therefore he developed 
right knee and bilateral hip pain.  The appellant is service 
connected for a shell fragment wound scar, innocuous, left 
knee, which has been assigned a noncompensable evaluation.  
Service connection for the right knee and bilateral hip pain 
was denied.  The appellant has since amended his allegations.  
He contends that his bilateral hip pain is due to his service 
connected residuals of a back injury, to include mild 
degenerative joint disease of L3-S1 facets and right lateral 
thigh numbness.

This appeal stems from a January 2000 rating decision that 
denied service connection for right hip pain and left hip 
pain as not well grounded.  In the Statement of the Case 
issued in May 2000, the RO cited to Morton v. West, 12 Vet. 
App. 477 (1999) for the proposition that the RO was 
prohibited from assisting the appellant in any further 
development due to the fact that the claims were not well 
grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Although the 
Board has not identified any outstanding evidence and the 
appellant has been provided with a VA examination, the VCAA 
mandates in this case that the appellant receive notice of 
the evidence necessary to complete or substantiate his claim.  
Furthermore, the appellant has brought forth argument that 
his claims are well grounded.  In light of the change in the 
law, he should be afforded the opportunity to argue the 
merits of his appeal.  Therefore and for these reasons, a 
Remand is required.  

The appellant has stated his impression that the results 
from the April 1999 VA orthopedic examination support his 
contention that his bilateral hip pain is due to his service 
connected back disability.  This Remand serves as notice to 
the appellant and his representative that competent evidence 
that right or left hip pain is proximately due to or the 
result of a service-connected back disability, or that there 
is additional disability resulting from the aggravation of a 
non-service-connected hip condition by a service-connected 
back condition has not been presented. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the appellant an 
opportunity to cure the evidentiary 
defects identified in this Remand or by 
the RO in the course of their review of 
the claims.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



